'Crane, J.
After consulting the authorities I have come to the conclusion that a contract for the sale of real, property may be subscribed as required by section 259 of the Beal Property Law in typewriting as well as with pen and ink.
The force of such decisions as Vielie v. Osgood, 8 Barb. 130; Davis v. Shields, 24 Wend. 322; Worthington Brick Co. v. Bull, 44 Hun, 462; Haydock v. Stow, 40 N. Y. 363; James v. Patten, 6 id. 1, citing Vielie v. Osgood, supra, lies in the point that the contract or agreement under the Statute of Frauds must be subscribed or signed at the end of the agreement, as distinguished from the earlier statutes and cases which permitted the name to appear at any part of the agreement.
The expression in the Vielie case, which seems to have been followed and not: departed from in this State, as far as I can find, is that the statute requires an “ actual, manual subscription.” An actual signing of the name by the hand at the end of the agreement may be by making a mark, even though the person can write (Baker v. Denning, 8 Ad. & El. 94), or by the use of a rubber stamp (Bennett v. Brumfield, L. R. 3 C. P. 28), or by the use of a printed name when it is the intention to adopt such printed name as the signature. Tourret v. Cripps, 48 L. J. Ch. 567; Saunderson v. Jackson, 2 B. & P. 238; Schneider v. Norris, 2 M. & S. 286; Salmon Falls Mfg. Co. v. Goddard, 55 U. S. 446; Drury v. Young, 58 Md. 546.
I can see no reason why a signature of the grantor, under the Statute of Frauds or this section of the Beal Property Law, may not be stamped on by the letters of a typewriter, as well as put on by a rubber stamp or by the mark of a pen. The question is and still remains in this case whether or not the typewritten name of the grantor was subscribed by .a person having authority in the matter to bind the grantor and with the intention to make the typewritten name the signature or subscription to the contract. I do not recall that the plaintiff has fully covered these elements of proof in the case, as I have not the testimony before me. The mere production of the contract with' the *519typewritten name of the grantor is insufficient to meet the requirements of the statute, unless the authority and intent in signing the name is shown.
I shall, therefore, open this case and permit the plaintiff to introduce such other proof as he may desire.
Ordered accordingly.